The opinion of the court was delivered by
Royce, J.
Most of the questions presented arise on exceptions to the master’s report, which were overruled by the chancellor. The tw'o first exceptions proceed upon the ground that the defendants were bound to account for the property in question, at the respective prices stated in their answers ; and hence that the master should have taken the answers as conclusive evidence of the value. But the answers do not directly alledge the value of any of the articles ; it is only stated that they were allowed, at certain prices, to the estate of Guernsey. Those prices are not even stated to have been fixed by any contract. And, as the mandate of this court had directed a reference, to ascertain the actual cash value of the prop*324erty, we think the answers were properly treated by the master as evidence merely, and not as being conclusive of the true value. Other evidence on the subject was therefore admissible, and the testimony of the defendant Slason was correctly received, as that of an accounting party.
It was next objected that no interest was allowed upon the value of the property. This objection would seem to be answered by stating the scope and object of the orators’ bill. It sought to vacate the pretended conveyance from Guernsey to the defendants, and to have the property brought into a coarse of administration as the estate of Guernsey, for the benefit of his general creditors. That object is effected by holding the defendant Slason, one of the administrators, to account for it, in the court of probate, at its cash value. This is all, and even more than could well have been expected, had this property been originally inventoried as part of the estate. Besides, the report does not show a disposition of the property by the defendants, and the receipt of payment for it. And, in the absence of such showing, we cannot treat the original transaction as a sale by Guernsey, for the purpose of putting the value upon interest, and not as a sale for the purpose of transferring the property.
Another exception was founded on certain alledged errors of the master in computing the quantity, and consequent value, of various portions of the property. This exception also assumes the conclusiveness of the answers. And it is clear that, in relation to numbers and quantities, the answers should be regarded as evidence of the strongest character against the defendants. But the master, being required to ascertain and report the truth, was still at liberty, as we think, to treat the answers as^evidence merely, and not as irrefragable proof. Mistakes in the answers might therefore be shown, but only by evidence yet more decisive than the defendants’ admissions on oath.
The fifth and last exception to the report was rendered unimportant by the decision of the chancellor, since the larger sum reported was not taken as the basis of the decree.
The dismissal of the defendant Langdon is likewise urged as an error in the decree. In considering this objection, the object of the bill is to be borne in mind, as also the fact that Langdon was not *325an administrator upon the estate of Guernsey. Whenever the property in dispute should be transferred to the administrators, to be proceeded with as part of that estate, the purpose of the bill, so far as this defendant was concerned, would be accomplished. But the decision of this court has already dissolved the title of Langdon to the property, and the Subsequent decree of the chancellor has directed it to be carried into the estate of Guernsey by Siason, the administrator. Langdon is, therefore, apparently discharged from all further connection with the subject matter of the suit. This is obviously true, unless some coercion upon him should be needed, to enable.Siason to obey the decree. And, as no such necessity appears, we consider that Langdon was properly dismissed.
An objection is raised by the defendants, because the draft on Leggett and others was included in the report. That draft was not specially mentioned in the bill, but was mentioned in the answers ■ and we think it was fairly embraced within the mandate from this court. The term “personal property” is sufficiently comprehensive to include it. And it seems to have been created and passed into the hands of the defendants at the same time, and with the same general purpose and understanding, as the other personal property. Had it been drawn in favor of some creditor of Guernsey, to whom the defendants were liable as sureties, it might, perhaps, have been distinguished from the other property, and treated as a payment made by Guernsey to such creditor; but being drawn in favor of one of the defendants, and having, like the other property, entered into their account with Guernsey, it was rightfully included in the report and decree. Decree of the chancellor affirmed.